 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    YOHAN CROSS,                                     Case No. 2:21-cv-00693-JAM-JDP (PC)
11                       Plaintiff,                    ORDER GRANTING PLAINTIFF’S
                                                       APPLICATION TO PROCEED IN FORMA
12            v.                                       PAUPERIS
13    JOHN-JANE DOE #1, et al.,                        ECF No. 2
14                       Defendants.                   SCREENING ORDER THAT PLAINTIFF:
15                                                          (1) FILE AN AMENDED
                                                            COMPLAINT; OR
16
                                                            (2) NOTIFY THE COURT THAT HE
17                                                          WISHES TO STAND BY HIS
                                                            COMPLAINT, SUBJECT TO
18                                                          DISMISSAL OF CLAIMS AND
                                                            DEFENDANTS
19
                                                       ECF No. 1
20
                                                       SIXTY-DAY DEADLINE
21

22          Plaintiff Yohan Cross is a former state prisoner proceeding without counsel in this civil

23   rights action brought under 42 U.S.C. § 1983. He alleges that three “Doe” defendants violated his

24   Eighth Amendment rights by failing to provide adequate care for an injury to his thumb. ECF

25   No. 1 at 10. I find that the complaint does not state a cognizable claim, but I will give plaintiff

26   leave to amend.

27          Plaintiff has also filed an application to proceed in forma pauperis. ECF No. 2. It makes

28   the proper showing, and I will grant it.
                                                        1
 1                                 Screening and Pleading Requirements

 2          A federal court must screen a prisoner’s complaint that seeks relief against a governmental

 3   entity, officer, or employee. See 28 U.S.C. § 1915A(a). The court must identify any cognizable

 4   claims and dismiss any portion of the complaint that is frivolous or malicious, fails to state a

 5   claim upon which relief may be granted, or seeks monetary relief from a defendant who is

 6   immune from such relief. See 28 U.S.C. §§ 1915A(b)(1), (2).

 7          A complaint must contain a short and plain statement that plaintiff is entitled to relief,

 8   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

 9   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

10   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.

11   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

12   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

13   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

14   1038 (9th Cir. 2016). Instead, what plaintiff must state is a “claim”—a set of “allegations that

15   give rise to an enforceable right to relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264

16   n.2 (9th Cir. 2006) (en banc) (citations omitted).

17          The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

18   U.S. 519, 520 (1972) (per curiam). But the court may dismiss a pro se litigant’s complaint “if it

19   appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which

20   would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017). “‘A
21   liberal interpretation of a civil rights complaint may not supply essential elements of the claim

22   that were not initially pled.’” Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251, 1257 (9th Cir.

23   1997) (quoting Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982)).

24

25

26
27

28
                                                          2
 1                                                 Analysis

 2          Plaintiff alleges that, on December 2, 2020, while incarcerated at California State Prison-

 3   Sacramento, he broke a bone in his right thumb. ECF No. 1 at 10. Three days later, he sought

 4   medical attention. Id. He claims, however, that he received no medical care for his thumb until

 5   February 9, 2021—more than two months after the injury. Id. at 11. By that time, his thumb had

 6   healed improperly, and he had lost full use of it. Id. at 12.

 7          Plaintiff alleges that the three “Doe” defendants, two of whom were physicians and one of

 8   whom was the Chief Medical Officer, were responsible for the delay in care. Id. at 13-14. He

 9   does not, however, allege how they were responsible; he does not make specific allegations

10   against each defendant, as the pleading standard requires. See Chappell v. Newbarth, No. 1:06-

11   cv-01378-OWW-WMW (PC), 2009 U.S. Dist. LEXIS 41499, *7 (E.D. Cal. 2009) (“[A]

12   complaint must put each defendant on notice of Plaintiff’s claims against him or her, and their

13   factual basis.”). Instead, he attributes all wrongdoing to the defendants collectively and does not

14   describe what each did or failed to do. The complaint cannot proceed unless and until this

15   deficiency is corrected. Plaintiff is also advised that, even if a future complaint states cognizable

16   claims, I cannot order service on a defendant who cannot be identified. He should take whatever

17   steps are available to him to identify the “Doe” defendants in this action.

18          I will give plaintiff leave to amend his complaint before recommending dismissal of this

19   action. If plaintiff decides to file an amended complaint, the amended complaint will supersede

20   the current complaint. See Lacey v. Maricopa County, 693 F. 3d 896, 907 n.1 (9th Cir. 2012) (en
21   banc). This means that the amended complaint will need to be complete on its face without

22   reference to the prior pleading. See E.D. Cal. Local Rule 220. When an amended complaint has

23   been filed, the current complaint will no longer serve any function. Therefore, in an amended

24   complaint, as in an original complaint, plaintiff will need to assert each claim and allege each

25   defendant’s involvement in sufficient detail. The amended complaint should be titled “Amended

26   Complaint” and refer to the appropriate case number. If plaintiff does not file an amended
27   complaint, I will recommend that this action be dismissed.

28
                                                        3
 1            Accordingly, it is ORDERED that:

 2            1. Plaintiff’s application to proceed in forma pauperis, ECF No. 2, is granted.

 3            2. Within sixty days from the service of this order, plaintiff must either file an

 4   Amended Complaint or advise the court he wishes stand by his current complaint.

 5            3. Failure to comply with this order may result in the dismissal of this action.

 6            4. The clerk’s office is directed to send plaintiff a complaint form.

 7
     IT IS SO ORDERED.
 8

 9
     Dated:      April 29, 2021
10                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         4
